Citation Nr: 0117776	
Decision Date: 07/05/01    Archive Date: 07/05/01	

DOCKET NO.  00-11 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a waiver of recovery of an overpayment of 
VA compensation benefits in the amount of $12,122, plus 
accrued interest.

2.  Entitlement to a waiver of recovery of an overpayment of 
VA compensation benefits in the amount of $222, plus accrued 
interest.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The veteran had active service from June 1980 to December 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Committee on Waivers 
and Compromises (Committee) of the VARO in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  By a rating decision dated in June 1998, service 
connection was granted for various disabilities.  The 
combined disability evaluation of 40 percent was made 
effective December 23, 1997, the day following the veteran's 
discharge from active service.

2.  At the time of discharge from service, the veteran 
received disability severance pay of $48,225.60.

3.  In a February 1998 letter, the veteran was informed that 
his VA compensation was affected by his severance pay.  He 
was told that VA was required to withhold compensation.

4.  In a June 1998 request for approval of school attendance, 
the veteran asked that his son be added to his account since 
the son was a full-time college student.  He asked that his 
account be adjusted to show that he was a married veteran 
with four children.

5.  On June 1, 1999, VA received correspondence from the 
Defense, Finance and Accounting Office indicating that the 
veteran's military records had been corrected.  The 
correction resulted in the veteran not being entitled to 
disability severance pay of $48,225.60.  Rather, he was 
permanently retired by reason of disability ratable at a 40 
percent rate which entitled him to retired pay vice severance 
pay.

6.  In a request for approval of school attendance dated in 
June 1999, the veteran stated that his son was a full-time 
student at a community college.

7.  In a communication dated September 8, 1999, the veteran 
asked that his son be removed from dependent status.

8.  On November 26, 1999, the veteran was informed that his 
compensation award had been amended to eliminate the 
severance withholding.  He was told that the law did not 
allow for payment of both military retired pay and VA 
compensation pay and it was therefore necessary to withhold 
all of his compensation benefits until December 1, 1999, for 
recoupment of the retroactively awarded retired pay.

9.  An audit showed that $1,813 had been withheld and the 
remaining overpayment was $12,122.

10.  In a report of contact dated February 16, 2000, an 
individual at the RO spoke to the veteran.  Notation was made 
that the veteran's son had "never attended school as he had 
reported June 21, [19]99."

11.  The veteran's financial status report (FSR) dated in 
March 2000, reflected that his monthly net income at that 
time was $1,686.  His wife's monthly net income was listed as 
$875.13.  Monthly expenses were listed as amounting to 
$3,539.50.  This included a number of installment contracts 
and other debts.

12.  The veteran was free from fraud, misrepresentation, or 
bad faith in the creation of both overpayments in question.

13.  Repayment of one half of the overpayment of VA 
compensation benefits regarding each debt would not be 
inequitable in light of the veteran's financial status.



CONCLUSIONS OF LAW

1.  A partial waiver of a compensation overpayment in the 
amount of $6,061, plus accrued interest, is consistent with 
the principles of equity and good conscience.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000); 38 C.F.R. §§ 1.963, 1.965 
(2000).

2.  Recovery of the remainder of the overpayment of VA 
compensation benefits in the amount of $6,061, plus accrued 
interest, would not violate the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 1.963, 1.965 (2000).

3.  A partial waiver of a compensation overpayment in the 
amount of $111, plus accrued interest, is consistent with the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 1.963, 1.965 (2000).

4.  Recovery of the remainder of the overpayment of VA 
compensation benefits in the amount of $111, plus accrued 
interest, would not violate the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the evidence of record discloses that, by rating 
decision dated in February 1998, service connection for a low 
back disability was granted.  A 10 percent rating was 
assigned effective December 23, 1997, the day following the 
veteran's service discharge.  The veteran was notified of the 
determination by communication dated that same month.  He was 
informed that he had received severance pay of $48,225.60 
from the military.  He was told that the law required the RO 
to hold back as many dollars of compensation as he received 
in severance pay.  Once that amount was collected, he would 
begin receiving monthly payments.  It was further indicated 
he was entitled to $95 a month, but that amount was to be 
withheld, effective January 1, 1998.

A rating decision in June 1998 resulted in a grant of service 
connection for additional disabilities.  A combined 
disability evaluation of 40 percent was assigned, effective 
December 23, 1997, the date following the veteran's service 
discharge.

By communication dated later that month, the veteran was 
informed that he was entitled to a rate of $525 a month based 
on the 40 percent disability rating.  He was to be paid $373, 
with $152 being withheld, effective January 1, 1998.  The 
reason for the change was that compensation had been granted 
and a severance pay adjustment was being made.  He was again 
informed that the RO was withholding benefits for severance 
pay because he had received such pay from the military in the 
amount of $48,225.60.  He was told that the RO had to hold 
back as many dollars of compensation as he received in 
severance pay.  Once that amount was collected, he would 
receive the full monthly payments.  Reference was also made 
to payments based on the amount of children.

Of record is a March 1999 communication from the service 
department indicating that the veteran's records had been 
corrected to show that the action separating him from active 
duty on December 22, 1997, with entitlement to disability 
severance pay, was void and had no force or effect.  It was 
determined that his release from active duty on that date was 
by reason of physical disability rated as 40 percent 
disabling.  Accordingly, on December 23, 1997, he was 
permanently retired with entitlement to retired pay.

Of record is a May 1999 letter from the Defense, Finance and 
Accounting Service confirming the veteran's military records 
had been corrected to show retroactive retired status, 
effective December 23, 1997.

Of record is a VA Form 21-674 (Request for approval of school 
attendance) dated June 17, 1999.  It was indicated that the 
veteran's son had been a full-time student at a local 
community college from August 1997 to May 1998.  He was 
pursuing a four-year degree and was expecting to start again 
in August 1998.

Of record is a July 1999 award letter to the veteran 
indicating that payments would continue for the son in 
question based on school attendance until March 20, 2001.

Received in September 1999 was a letter signed by the veteran 
requesting that VA remove his son from his compensation 
benefits because his son had not begun attending school in 
August 1999.  

In November 1999 the veteran's compensation benefits were 
adjusted to indicate no further severance withholding, but 
rather military retired pay withholding of his VA 
compensation benefits.  The veteran was informed that all his 
compensation would be withheld until December 1, 1999.

Evidence of record includes a January 2000 communication to 
the veteran's congressman indicating that the aforementioned 
action had resulted in an overpayment of $13,935.  An audit 
was conducted by the VARO in St. Petersburg, Florida, and it 
was determined that $1,813 had already been withheld.  Action 
had been taken to apply those funds to reduce the overpayment 
and the total overpayment resulting was $12,122.

Of record is a report of contact dated February 16, 2000, in 
which a VA employee telephoned the veteran to confirm his 
son's failure to attend a school.

In February 2000, award action was taken to reduce the 
veteran's entitlement, effective September 1, 1989, due to 
the loss of a dependent child.

In decisions dated in February 2000 and May 2000, the 
Committee did not find fraud, misrepresentation, or bad faith 
on the part of the veteran with respect to creation of either 
overpayment.  The Board, after an independent review of the 
record, concurs with the determinations.  Therefore, waiver 
is not precluded under the provisions set forth in 
38 U.S.C.A. § 5302(c).  However, to dispose of this matter on 
appeal, the Board must next determine whether the recovery of 
either overpayment in question would be against the 
principles of equity and good conscience, thereby permitting 
waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a) 
and 1.965(a).

The regulation provides that the standard of equity and good 
conscience will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be utterly favorable or adverse 
to either side.  The phrase "equity and good conscience" 
means arriving at a fair decision between the obligor and the 
Government.  In making this determination, consideration will 
be given to the following elements, not intended to be an 
all-inclusive list:  

(1) Fault of Debtor.  Where actions of 
the debtor contributed to creation of the 
debt.

(2) Balancing of Faults.  Weighing faults 
of the debtor against VA fault.

(3) Undue Hardship.  Where the collection 
would deprive debtor or family of basic 
necessities.

(4) Defeat the Purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which the VA 
benefits were intended.

(5) Unjust Enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6) Changing Position to One's Detriment.  
Reliance on VA benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

In evaluating whether equity and good conscience necessitates 
a favorable waiver decision, the Board must consider all of 
the specific enumerated elements.  The fault of the debtor is 
defined to be where actions of the debtor contributed to 
creation of the debt.  38 C.F.R. § 1.965(a)(1).  So defined, 
the concept of fault does not mean bad faith or fraud and 
does not contemplate any act of moral wrongdoing.  Simply 
stated, any action or inaction of the debtor which 
contributes to the creation of the debt constitutes fault of 
the debtor.

In reviewing the record, the Board observes that when the 
veteran submitted his initial claim for disability benefits 
in November 1997, he stated that he was not then receiving 
and would not be receiving retirement or retainer pay from 
the Armed Forces.  He stated that he had applied for or 
received disability severance pay from the Armed Forces, but 
he did not elaborate.  He also indicated he had not received 
a lump-sum readjustment with separation pay from the Armed 
Forces.

The February 1998 notification letter to the veteran 
regarding the grant of service connection for a low back 
disability and the assignment of a 10 percent rating 
contained instructions that benefits were being withheld 
because he had received severance pay in the amount of 
$48,225.60 from the military and as many dollars of 
compensation as received in severance pay was to be held 
back.  He was told the same thing in a notification letter 
dated in June 1998, following the assignment of a combined 
disability rating of 40 percent for his service-connected 
disabilities.  Subsequent events reflect that the action 
separating the veteran from active duty on December 22, 1997, 
with entitlement to disability severance pay was void and had 
no force or effect.  It was determined that the veteran was 
released from active duty on that date by reason of physical 
disability and was to be placed on the permanent disability 
retired list.  When the compensation award was amended to 
eliminate the severance withholding and when the veteran was 
informed that the law did not allow full payment of both 
military pay and VA compensation, the amount of the 
overpayment of compensation was determined to be over 
$13,935.  After an audit was done to determine the amount of 
benefits withheld to cover the severance pay, it was found 
that $1,813 had already been withheld.  The remaining amount 
was determined to be $12,122.

A review of the record shows the veteran was informed of the 
adverse actions regarding his VA compensation.  In light of 
the above, the Board finds that the veteran was without fault 
in the creation of the overpayment of compensation on account 
of receipt of retired pay.  This is so because the 
retroactive action by the service department to change his 
retired status could not have been definitively predicted by 
the veteran.  The amount of the severance pay was known to 
both VA and the veteran from the time of the initial award of 
VA compensation benefits, and action was taken by VA to 
withhold compensation payments so that there would be no 
overpayment.  Although it appears that the veteran knew that 
the service department was considering and would later take 
action on the application to correct his military record, he 
could not have definitely known if or when it would happen.  
Consequently, as to the $12,122 overpayment, the veteran was 
not at fault in its creation.

With regard to the overpayment of the indebtedness of $222, 
the veteran was informed in his award letters that any 
changes in his dependents' status had to be provided to VA 
immediately.  As a recipient of VA benefits, he has an 
obligation to read any and all correspondence pertaining to 
the benefits.  While information was received that one of the 
veteran's sons had begun attending school and he was awarded 
benefits accordingly, information was later received that the 
son had not attended school as indicated by the veteran.  It 
was in June 1999 that the veteran informed VA that his son 
was attending a local community college on a full-time basis.  
It was not until September 1999 that the veteran informed VA 
that his son should be removed from dependent status because 
he apparently had not started school.  VA itself apparently 
did not take timely action on the information submitted and 
therefore bears some degree of fault with regard to this 
overpayment.  Nevertheless, the Board finds that the element 
of fault is not a significant positive or negative factor 
with regard to the overpayment of $222.

Another critical question for consideration is whether 
recovery would result in undue hardship on the veteran.  The 
Board observes that the pertinent regulation provides that 
consideration should be given to whether collection of the 
indebtedness would deprive the veteran or his family of the 
basic necessities.  According to his most current financial 
status report, dated in March 2000, the veteran reported 
total monthly net income for himself of $1,686.  He listed 
total monthly net income for his wife of $875.13.  He gave 
his date of birth as September [redacted], 1957.  He stated that he 
had four other dependents besides his wife, and they ranged 
in age between 12 and 21.

As for average monthly expenses, he indicated that the total 
of his expenses was $3,539.50.  He reported monthly rent or 
mortgage payment of $988.  He stated that he spent $600 a 
month for food and $198 a month for utilities and heat.  
Other living expenses were listed as $57 for cable 
television, $90 for telephone services, $122 for car 
insurance, $200 for automobile gasoline, $24 for haircuts, $5 
for tithing, $29 for "Terminex," $37 for lawn care, and $25 
for miscellaneous expenses.

He then listed a number of installment contracts and other 
debts totaling $1,164.50 a month.  He listed various amounts 
due monthly on each of the debts, and stated that there was 
no amount past due on any of the debts.  Unpaid balances 
included over $11,000 on a VISA card, over $4,000 on an MBNA 
card, $378 to Target, $1,944 to Sears, $304 to J. C. Penney, 
$280 to Lowe's, $1,577 to Home Depot, $4,160 to Discover, 
$3,379 to Community Bank for a car loan, and $951 to 
Goodyear.

As for assets, the only asset that the veteran listed was a 
1993 automobile worth $8,000.  He stated that the amount he 
could pay on a monthly basis toward his debts was the 
"minimum allowed."  He indicated his net monthly income was 
almost $1,000 less than his expenses.

The Board is cognizant of the fact that much of the veteran's 
income is made up of his VA compensation, and that in 
repaying the debt, VA would withhold some of his 
compensation.  A finding of financial hardship is justified 
if the collection of the indebtedness would deprive a veteran 
of food, clothing, shelter, or other basic necessities.  The 
veteran's monthly expenses exceed his net monthly income by a 
significant amount and he is reported as having only one 
asset, that being a vehicle.  He has four dependents 21 years 
and younger, and his monthly expenses for rent or mortgage 
payment, food, utilities and heat, and other expenses do not 
appear to be extravagant.  However, he has clearly borrowed 
way beyond his means and he owes a significant amount of 
money each month in payments on various installment contracts 
and other debts.  In this regard, it should be pointed out 
that an individual owes the same obligation to the Government 
as he does to other debtors in paying off a debt, but it is 
clear in this case that an attempt to recover the entire 
overpayment would likely threaten his ability to continue to 
provide for life's basic necessities for himself and his 
family.

Another element for consideration is unjust enrichment, a 
term which means that failure to make restitution would 
result in undue gain to the veteran.  It would be unjust for 
the Government to pay to a veteran a benefit to which he is 
not entitled, while he avoided all financial responsibility 
for repaying the legitimate debt.  In this case, it is clear 
that if he did not have to pay the entire amount of his debt 
to VA, he would realize unfair gain in the amount of the 
debt.  Additionally, the veteran has not asserted nor is it 
otherwise shown that he changed his position to his detriment 
in reliance upon the benefits he received.

Another element for consideration is whether reliance on VA 
benefits resulted in the veteran's relinquishing a valuable 
right or incurring a legal obligation.  The veteran has not 
claimed that he relinquished any right or incurred any legal 
obligation or that he relied upon the payment to his 
detriment.  The facts do not show this to be the case.

After careful review of all the evidence of record, the Board 
finds the weight of the evidence is in favor of waiver of one 
half of each debt plus interest on the basis of equity and 
good conscience.  The Board cannot ignore the facts that the 
veteran has recently reported he is unemployed, that he has 
substantial debts and obligations, that he has minimal 
assets, and that he has several dependents.  Taking into 
consideration all the specifically enumerated rating elements 
of 38 C.F.R. § 1.965, the Board finds that the request for 
waiver of recovery of each debt should be granted in the 
amount of $6,061 for the retired pay question, plus interest, 
and $111 for the dependent question, plus interest.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which became effective during the 
pendency of this appeal.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 
11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The veteran and his representative were 
notified in the statements of the case of the provisions 
affecting requests for waiver of overpayments.  These 
provisions address the key issue in this case, which is the 
appropriateness of waiving collection of a debt owed to VA.  
It bears emphasis that the new law was expressly intended to 
overturn a decision of the Court that dealt with original 
service connection claims (Morton), not to alter the rules 
regarding overpayments contained in title 38 of the United 
States Code and title 38 of the Code of Federal Regulations.  
There is no indication in the record that there is evidence 
that could be secured that would alter in the least the 
record upon which this appeal turns.  Thus, in the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development of the claims and further expending of VA's 
resources are not warranted.  


ORDER

Waiver of recovery of part of a compensation overpayment 
created as a result of receipt of retired pay in the amount 
of $6,061, plus interest, is granted.

Waiver of recovery of the remainder of the compensation 
overpayment in the amount of $6,061, plus interest, is 
denied.

Waiver of recovery of part of a compensation overpayment 
created as a result of a dependent's non-attendance at school 
in the amount of $111, plus interest, is granted.

Waiver of recovery of the remainder of the compensation 
overpayment in the amount of $111, plus interest is denied.


REMAND

A review of the evidence of record discloses that the veteran 
has submitted notices of disagreement at various times with 
decisions made by the RO.  In response to a June 1998 rating 
decision, the veteran filed a June 1998 notice of 
disagreement.  He indicated that he wanted a disability 
rating in excess of 20 percent for a low back disability.  He 
also claimed that he wanted a rating in excess of 30 percent 
for his psychiatric disorder, classified for rating purposes 
as major depression, and award of higher ratings for cervical 
spine disability and tinnitus.  He also appears to have 
expressed disagreement with the denial of service connection 
for a left wrist disability.  In a July 1998 communication, 
he filed a notice of disagreement with the June 1998 denial 
of a claim for service connection for "allergic reaction to 
medication."  In a February 1999 statement he indicated that 
he was disagreeing with a January 1999 denial of a claim for 
entitlement to a total disability rating based on individual 
unemployability.  Also, in May 1999, he filed a notice of 
disagreement with the June 1998 denial of a compensable 
rating for folliculitis of the inner thighs.  

When there has been a RO adjudication in a claim and a notice 
of disagreement as to its denial, the claimant is entitled to 
a statement of the case and the RO's failure to issue a 
statement of the case is a procedural defect requiring a 
remand by the Board.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  
Pursuant to the provisions of 38 C.F.R. § 19.9(a) (amended 
effective October 8, 1997), "if further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case to the agency of 
original jurisdiction for the necessary action.  Thus, if an 
appeal has been initiated by the filing of a notice of 
disagreement, the Board must remand the claim to the RO for 
preparation of a statement of the case as to that claim.  Id.  
These issues are therefore REMANDED for the following 
actions:

The RO must issue a statement of the case 
containing all applicable laws and 
regulations, on the various issues which 
were raised by the veteran in his several 
communications received in June 1998, 
July 1998, February 1999, and May 1999.  
The RO must review the claims file and 
ensure that any other notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  The veteran is to 
be advised of the time period in which to 
perfect his appeal of each issue.  If, 
and only if, the veteran perfects an 
appeal by filing a timely substantive 
appeal, see 38 C.F.R. §§ 20.200, 20.302 
(2000), this case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals




